Citation Nr: 1754901	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-33 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for sinusitis to include as due to cold weather exposure.

2. Entitlement to service connection for a left hand disability to include as due to cold weather exposure.

3. Entitlement to service connection for a right hand disability to include as due to cold weather exposure.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Air Force from August 1951 to January 1953.  The Veteran received multiple awards and medals including the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Service Connection for Bilateral Hand Disabilities to include Arthritis

The Veteran asserts that his left hand arthritis and right hand arthritis are related to service.  In an April 2016 correspondence, the Veteran stated that he had been diagnosed with bilateral osteoarthritis of his hands.  He stated that he was not issued warm clothing for the frigid winters in Korea.

The Veteran served in the United States Air Force from August 1951 to January 1953.  Service treatment records are silent as to any complaints, treatment or clinical diagnosis for residuals of cold weather exposure to include left hand arthritis or right hand arthritis.

The Veteran was afforded a VA examination in July 2016, which reflected a diagnosis of bilateral degenerative arthritis of the hands.  An April 2016 x-ray report revealed severe osteoarthritis of both hands.  The Veteran reported that he had bilateral hand pain since 2001, and was diagnosed with osteoarthritis of both hands.  The examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran denied having frostbite of his hands in service.

In March 2017, the Veteran submitted additional evidence to support his claims.  The Veteran submitted post-service private treatment records, which reflect a diagnosis of osteoarthritis, carpometacarpal (CMC) joints, bilateral hands from August 2003.

In a June 2017 Form 9, the Veteran asserted that his military service was a contributing factor for his arthritis.  The Veteran stated that he was exposed to detrimental weather conditions in Korea.  He stated that there were many nights when his hands would throb from the freezing cold, he would have to thaw them out on numerous occasions, and they would hurt for days at a time.  The Veteran stated that to the present, when the weather gets cold or changes, his hands hurt.  He also stated that he had not worked in detrimental weather conditions since service as he was an engineer designing jets. 

In light of the new evidence, the Board finds that an addendum opinion is warranted to determine the nature and etiology of the Veteran's left and right hand arthritis.

II. Service Connection for Sinusitis

The Veteran asserts that his sinusitis condition is related to service.

The Veteran served in the United States Air Force from August 1951 to January 1953.  Service treatment records indicate that the Veteran had frequent upper respiratory infections (URI) prior to January 1952.

A June 1949 Report of Medical Examination for enlistment is silent as to any complaints, treatment or clinical diagnosis for Sinusitis.  A January 1952 Report of Medical Examination for separation noted that the Veteran had frequent upper respiratory infections in the winter.

The Veteran was afforded a VA examination in June 2016, which reflected that the Veteran had not been diagnosed with a sinus, nose, throat, larynx, or pharynx condition.  However, the examiner noted that the Veteran had rhinitis.  The examiner noted that the Veteran's entrance examination was silent for any URI or sinusitis condition.  The Veteran's exit examination noted frequent URIs during the winter.  The examiner noted that review of available records did not indicate any treatment post discharge.  The Veteran reported that he was taking medication for nasal drainage and allergies.  The examiner opined that the Veteran's claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that after a thorough review of available records, there was insufficient objective medical evidence to support a chronic or acute sinusitis condition.

In February 2017, the Veteran submitted additional evidence to support his claims.  In a February 2017 correspondence, the Veteran stated that he had frequent colds in service, sought treatment from medics in service, and his nose continued to run since service.

The Veteran also submitted post-service treatment records, which reflect a diagnosis of chronic rhinitis from January 2010.

In light of the new evidence, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran sinusitis condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA addendum opinion to ascertain the etiology of the Veteran's claimed left and right hand arthritis.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. whether it is at least as likely as not (50 percent or greater likelihood) that any current left and right hand arthritis manifested during, or is otherwise causally or etiologically related to a period of active duty service to include exposure to cold weather conditions in Korea.

The examiner should consider and discuss the following:

i. the Veteran's statements that his hands would throb from the freezing cold, he would have to thaw them out on numerous occasions, and his hands would hurt for days at a time in service;

ii. the Veteran's statement that when the weather gets cold or changes, his hands hurt; and

iii. private medical records, which reflect a diagnosis of bilateral osteoarthritis of the hands from August 2003.

In rendering the opinion, the examiner should consider the Veteran's statements regarding his symptoms in service and his symptoms following service to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

2. Schedule the Veteran for a VA examination to ascertain the current nature and etiology of the Veteran's claimed sinusitis.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. whether the Veteran has a current sinusitis condition;

b. whether it is at least as likely as not (50 percent or greater likelihood) that any current sinusitis condition manifested during, or is otherwise causally or etiologically related to a period of active duty service to include cold weather exposure in Korea.

The examiner should consider and discuss the following:

i. the Veteran's statements that his nose has continued to run since service;

ii. post-service treatment records, which reflect a diagnosis of chronic rhinitis from January 2010.

In rendering the opinion, the examiner should consider the Veteran's statement that his nose has continued to run since service to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


